Citation Nr: 1815227	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  15-23 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The appellant had active duty for training (ADT) in the U.S. Army from May 1982 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a right ankle disability.  Original jurisdiction was subsequently transferred to the RO in St. Louis, Missouri.

The appellant testified before the undersigned Veterans Law Judge at a Board hearing in October 2016.  A copy of the hearing transcript is of record.  The Board then remanded the claim for additional development in September 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

A right ankle disability is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met.  38 U.S.C. §§ 101, 106, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  The term "active military, naval, or air service" includes active duty, any reserve service periods of ADT during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (IADT) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C. §§ 101 (22), 101(24) (2012); 38 C.F.R. § 3.6 (2017).

In effect, an individual who has served only on ADT or IADT must establish a service-connected disability in order to achieve veteran status and to be entitled to compensation.  Unless a claimant has established status as a veteran, certain legal presumptions, such as the presumption of soundness or presumption of aggravation, are not applicable.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

In this case, the appellant's DD Form 214 shows service from May 1982 to September 1982, and that the type of separation was "relief from ADT," or active duty for training.  In addition, while her NGB Form 22 shows she separated from the National Guard in February 1984, the basis of that separation was continuous and willful absence from military duty.  Her Army National Guard Retirement Credits Record also shows no credits for the period after September 1982.

Collectively, this evidence shows that the appellant did not engage in any form of military service after September 1982.  Therefore, the appropriate question is whether she has a current right ankle disability related to her period of ADT from May 1982 to September 1982.

A February 2013 VA examination diagnosed residuals of a lateral ankle fracture, and the accompanying x-ray documented degenerative/traumatic arthritis.  Therefore, element (1), a current disability, has been established.

Service treatment records dated July 1982 show the appellant was first seen for pain and swelling in the right foot, and seen again a few days later for complaints of swelling and pain around the foot and ankle.  She was diagnosed with an eversion sprain and placed on a profile for three days.  She was treated with ice, heat, and Motrin.  Therefore, element (2), an in-service incurrence, has also been established.

With respect to element (3), a link between the current condition and service, a February 2013 VA examiner concluded that such a link was less likely than not to exist.  He noted that the appellant had a one-time complaint of ankle pain and was given light duty for three days, but that there was no further treatment or complaint related to the right ankle until February 2004, when records show the appellant sustained a right ankle fracture after slipping on wet grass.  The examiner stated that there was no evidence of a chronic ongoing condition associated with military service.

The appellant submitted an October 2016 private opinion in support of her claim.  This physician stated that the appellant had right leg weakness and right foot drop most likely caused by service.  She explained that the instability of the appellant's right ankle was due to chronic right tibial fractures sustained during service, which led to her foot drop.

Unfortunately, this private opinion is not probative because it is not consistent with the evidence of record.  First, while the physician stated that the appellant sustained a right tibial fracture during service, there is no indication of an this injury in the service treatment records.  Rather, the February 2004 private records include x-ray findings of a nondisplaced fracture of the distal tibia.  They show treatment for a right lateral malleolus fracture.   Second, while the physician diagnosed the appellant with right foot drop attributable to an in-service tibial fracture, there is no indication that the appellant experienced any right foot drop until February 2011, when she fractured her pelvis and subsequently underwent surgery.

To the extent that the appellant has reported experiencing continuous right ankle symptoms since the in-service injury, the Board notes that service treatment records do not document any ongoing complaints.  Moreover, at the time of her February 2004 injury, she did not report a prior history of right ankle problems.  Treatment records associated with her 2011 pelvic fracture contain substantial findings relating to right foot drop and other right lower extremity symptoms, but also do not include any history of prior problems.  The earliest indication that the appellant reported having continuous problems since service to a medical provider was in conjunction with the October 2016 private opinion.

Generally, the Board cannot take the absence of evidence as substantive negative evidence against a claimant.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  However, the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded.  AZ v. Shinseki, 731 F.3d 1303, 1317 (Fed. Cir. 2013).  In this case, given the extensive treatment for the right foot and ankle the appellant received since February 2004 without mention of a prior history of right ankle problems, the Board finds that the overall weight of the evidence is against a finding of continuous symptoms since service.

The preponderance of the evidence is against finding that the appellant has a right ankle condition etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the appellant's claim.


ORDER

Service connection for a right ankle disability is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


